Case 1:20-cv-23938-CMA Document 1 Entered on FLSD Docket 09/27/2020 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       Case No. ___________________



     DANETTE BLANCO,

           Plaintiff,
     v.

     CESAR A. VELILLA M.D., P.A.,
     EVMD HOLDINGS, LLC D/B/A
     EVOLUTION, M.D., and
     CESAR A. VELILLA, individually,

           Defendant(s).
     _____________________________________/


                               DEFENDANTS’ NOTICE OF REMOVAL

          Defendants, CESAR A. VELILLA M.D., P.A. (“Velilla P.A.”), EVMD HOLDINGS,

 LLC1 D/B/A EVOLUTION, M.D. (“EVMD”), and CESAR A. VELILLA (“Dr. Velilla” and

 collectively “Defendants”), by and through undersigned counsel and in accordance with the

 applicable Federal Rules of Civil Procedure and 28 U.S.C. §§ 1331, 1441, and 1446, hereby file

 this Notice of and Petition for Removal (the “Notice”). Defendants request that the Court remove

 this action filed by Plaintiff DANETTE BLANCO (“Plaintiff”), from the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

 Court for the Southern District of Florida, Miami Division. The removal of this action is based

 upon the following:




 1
  EVMD Holdings, LLC is not the owner of the d/b/a Evolution, M.D. Defendant Cesar A. Velilla M.D., P.A. is the owner
 of the d/b/a Evolution M.D. EVMD Holdings, LLC is not a proper party to this lawsuit as it is a real estate holding
 company.
Case 1:20-cv-23938-CMA Document 1 Entered on FLSD Docket 09/27/2020 Page 2 of 4




        1.      On or about July 17, 2020, Plaintiff filed a Complaint in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida, captioned Danette Blanco v.

 Cesar A. Velilla M.D., P.A., EVMD Holdings, LLC d/b/a Evolution, M.D., and Cesar A. Velilla,

 Case No. 2020-015102-CA-01 (the “State Court Action”). See Exhibit A, Civil Cover Sheet,

 Complaint, and Summons.

        2.      EVMD first received notice of the State Court Action on August 28, 2020, when it

 was served with the Summons and Complaint. See Composite Exhibit B, Return of Service for

 Defendants. Velilla P.A. and Dr. Velilla received notice of the State Court Action on August 31,

 2020 when they were served with the Summons and Complaint. See Ex. B (Return of Service).

 Copies of all process and pleadings served on Defendants in the State Court Action are attached

 hereto collectively as Exhibits “A” and “B".

        3.      This action is one that may be removed by Defendants pursuant to 28 U.S.C. §

 1441(b) because Plaintiff’s Complaint asserts six (6) counts under the Fair Labor Standards Act,

 29 U.S.C. § 201 et seq. (the “FLSA”). Thus, the United States District Courts have original

 jurisdiction over this action under 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

        4.      Because this action is pending in the Circuit Court of the Eleventh Judicial Circuit

 in and for Miami-Dade County, Florida prior to removal, venue is proper in this Court under 28

 U.S.C. § 1441(a).

        5.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), in that it is

 being filed within thirty (30) days after service of the Complaint and is being filed within one year

 of commencement of the action.

        6.      All Defendants consent to the removal of this action from state court to the United

 States District Court for the Southern District of Florida.



                                                   2
Case 1:20-cv-23938-CMA Document 1 Entered on FLSD Docket 09/27/2020 Page 3 of 4




        7.      Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of the Notice of Removal will

 be served on Plaintiff, the only adverse party in this action, and also will be filed with the clerk of

 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

        WHEREFORE, Defendants CESAR A. VELILLA M.D., P.A., EVMD HOLDINGS, LLC

 D/B/A EVOLUTION, M.D. and CESAR A. VELILLA, respectfully request that the United States

 District Court for the Southern District of Florida accept the removal of this action from the Circuit

 Court and direct that the Circuit Court in and for Miami-Dade County, Florida has no further

 jurisdiction of this matter unless and until this case is remanded.


        Dated: September 27, 2020.

                                                Respectfully submitted,

                                                SANCHEZ-MEDINA, GONZALEZ,
                                                QUESADA, LAGE, GOMEZ & MACHADO
                                                LLP
                                                Attorney for Defendants
                                                201 Alhambra Circle, Suite 1205
                                                Coral Gables, FL 33134
                                                T: (305) 377-1000, Ext. 131
                                                F: (855) 327-0391
                                                E-mail: clang@smgqlaw.com
                                                         rperez@smgqlaw.com
                                                By: s/Chad K. Lang
                                                    Chad K. Lang, Esq.
                                                    Florida Bar No. 156922
                                                    Raul L. Perez, Esq.
                                                    Florida Bar No. 029400




                                                   3
Case 1:20-cv-23938-CMA Document 1 Entered on FLSD Docket 09/27/2020 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of September, 2020, undersigned counsel has

 electronically filed the foregoing document with the Clerk of Court using the CM/ECF. I also

 certify that the foregoing document is being served on this day on the counsel of record identified

 on the attached Service List via email or via transmission of Notices of Electronic Filing generated

 by the CM/ECF.



                                               By: s/Chad K. Lang
                                                   Chad K. Lang, Esq.
                                                   Florida Bar No. 156922




                                            Service List


 J. Freddy Perera, Esq.
 Valerie Barnhart, Esq.
 Perera Barnhart Aleman
 12401 Orange Drive, Ste. 123
 Davie, FL 33330
 Telephone: 786-485-5232
 freddy@pba-law.com
 valerie@pba-law.com
 Attorneys for Plaintiff




                                                  4
